 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   LANCE WILLIAMS, CDCR #AG-2394,                      Case No.: 18cv1318 DMS (RBM)
12                                      Plaintiff,
                                                         ORDER ADOPTING REPORT AND
13   v.                                                  RECOMMENDATION AND
                                                         DENYING PLAINTIFF'S MOTION
14   OFFICER O. NAVARRO, et al.,
                                                         FOR PROTECTIVE ORDER
15                                   Defendants.         AND/OR INJUNCTIVE RELIEF
16
17          On June 18, 2018, Plaintiff Lance Williams, a state prisoner proceeding pro se, filed
18   a Complaint Under the Civil Rights Act, 42 U.S.C. § 1983.             Plaintiff alleges his
19   constitutional rights were violated while he was housed at Richard J. Donovan Correctional
20   Facility.
21          On June 21, 2019, Plaintiff filed the present motion for protective order and/or
22   injunctive relief. At that time, no Defendant had been served with either the Summons and
23   Complaint or the present motion. Since then, Plaintiff has effected service on some
24   Defendants, but not all of them. Those that were served filed a motion to dismiss, which
25   is currently pending before the Magistrate Judge. No Defendant has filed an opposition to
26   the present motion.
27          On July 9, 2019, Magistrate Judge Ruth Bermudez Montenegro issued a Report and
28   Recommendation ("R&R") on the present motion, recommending that it be denied. In the

                                                     1
                                                                               18cv1318 DMS (RBM)
 1   meantime, Plaintiff filed an addendum to his motion. In response, the Magistrate Judge
 2   issued a Supplement to the R&R. No party has filed objections to the R&R or the
 3   Supplement, and the time for doing so has expired.
 4         This Court, having reviewed de novo the Magistrate Judge's R&R and the
 5   Supplement thereto, adopts the R&R in its entirety and denies Plaintiff’s motion for a
 6   protective order and/or injunctive relief.
 7         IT IS SO ORDERED.
 8    Dated: October 7, 2019
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
                                                                          18cv1318 DMS (RBM)
